 

 

Exhibit 10.2

[gnck2h0mey0b000001.jpg]

1 November 2019

Eiger BioPharmaceuticals, Inc.

2155 Park Boulevard

Palo Alto, CA 94306

 

Mr. Sriram Ryali

 

 

Re:Amended and Restated Employment Terms

Dear Mr. Ryali,

Eiger BioPharmaceuticals, Inc. (“Eiger” or the “Company”) is pleased to continue
your employment on the following terms of this Amended and Restated Offer Letter
Agreement (“Agreement”). In this Agreement, you and the Company hereby amend,
supersede, and restate in its entirety that certain offer letter agreement
between the Company and you dated 30 November 2018 (the “Employment Agreement”).

Duties, Compensation and Benefits

You will continue to serve as the Chief Financial Officer, reporting to the
President and Chief Executive Officer.  You will work at our facility located at
2155 Park Boulevard in Palo Alto, California.

Your salary will be $335,000 per year, less payroll deductions and
withholdings.  You will be paid semi-monthly, or in accordance with Company’s
compensation practices for other employees in place at the time.  

In addition, you will be eligible for an annual bonus, targeted at 35% of your
base salary, subject to applicable payroll deductions and withholdings
(“Bonus”).  Whether you receive this Bonus, and the amount of any such Bonus,
will be determined by the Company in its sole discretion based upon your
performance, the Company’s performance and such other criteria that the Company
deems relevant. Any Bonus shall be paid within thirty (30) days after the
Company’s determination that a Bonus shall be awarded.  You will be eligible to
earn a Bonus for any full calendar year provided that you remain employed by the
Company as of December 31 of that year.   

As an exempt salaried employee, you will be expected to be available and working
during the Company’s regular business hours, and without additional
compensation, for such extended hours or additional time as appropriate to
manage your responsibilities.  The Company reserves the right to reasonably
require you to perform your duties at places other than its Palo Alto facility
from time to time, and to require reasonable business travel, including
international travel, at the Company’s expense.

You will be eligible for the following standard Company benefits:  medical
insurance, paid time off (PTO), 401(K), Employee Stock Purchase Plan (ESPP) and
holidays.  Details about these benefits are provided in the Employee Handbook
and Summary Plan Descriptions, available for your review.  Eiger may change
compensation and benefits from time to time in its discretion.

 

--------------------------------------------------------------------------------

 

 

 

[gnck2h0mey0b000001.jpg]

The Company’s Board of Directors (the “Board”), has previously, under the Eiger
Equity Incentive Plan (the “Plan”), granted you options to purchase shares (the
“Option”) of the Company’s Common Stock at fair market value as determined by
the Board as of the date of grant.  In addition, you will be eligible for future
equity awards granted in accordance with the Company’s plans as in effect from
time to time at levels commensurate with your position and responsibilities and
subject to such terms as shall be determined by the Board or one of its
committees in its or their sole discretion.

As an Eiger employee, you will be expected to abide by Company rules and
policies, and acknowledge in writing that you have read the Company’s Employee
Handbook.  As a condition of employment, you must sign and comply with the
attached Employee Confidential Information and Inventions Assignment Agreement,
which prohibits unauthorized use or disclosure of Eiger proprietary information,
among other obligations.

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.  You agree that you will not
bring onto Company premises any unpublished documents or property belonging to
any former employer or other person to whom you have an obligation of
confidentiality. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company.  

At Will Employment

Your employment with the Company will be “at-will.”  You may terminate your
employment with Eiger at any time and for any reason whatsoever simply by
notifying Eiger.  Likewise, Eiger may terminate your employment at any time,
with or without cause or advance notice.  Your employment at-will status can
only be modified in a written agreement signed by you and by an officer of
Eiger.

Payments upon Termination other than without Cause or with Good Reason

Upon termination of your employment for any reason other than by the Company
without Cause or by you with Good Reason, you shall be paid all accrued but
unpaid Base Salary, any earned but unpaid Bonus, reimbursement for business
expenses incurred by you but not yet paid to you as of the date your employment
terminates, and all accrued but unused vacation (collectively, the “Accrued
Payments”).  Any unvested Company equity awards that you hold, including any
unvested options and restricted stock units (collectively, “Outstanding
Equity”), shall terminate as of your termination date.

 

--------------------------------------------------------------------------------

 

 

 

[gnck2h0mey0b000001.jpg]

Termination without Cause or with Good Reason

If the Company terminates your employment without Cause (as defined below) or
you resign for Good Reason (as defined below), and other than as a result of
your death or disability, and provided such termination constitutes a
“separation from service” (as defined under Treasury Regulation Section
1.409A-1(h)), then subject to your obligations below, you shall be entitled to
receive the following severance benefits:

 

(i)

an amount equal to twelve (12) months of your then current base salary and
pro-rata target bonus, less all applicable withholdings and deductions, paid
over such twelve (12) month period, on the schedule described below (the “Salary
Continuation”);  

 

(ii)

if you timely elect continued coverage under COBRA for yourself and your covered
dependents, then the Company shall pay the COBRA premiums necessary to continue
your health insurance coverage in effect for yourself and your eligible
dependents on the termination date until the earliest of (A) the close of the
twelve (12) month period following the termination of your employment, (B) the
expiration of your eligibility for the continuation coverage under COBRA, or (C)
the date when you become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment.  If you become
eligible for coverage under another employer's group health plan or otherwise
cease to be eligible for COBRA during the period provided in this clause, you
must immediately notify the Company of such event, and all payments and
obligations under this clause shall cease; and

 

(iii)

acceleration of the vesting of the Outstanding Equity as of the date of
termination as to 50% of the then-unvested Outstanding Equity, any Outstanding
Equity that is subject to performance-based vesting conditions will be deemed to
have been achieved at target, and you shall have 12 months from the date of
termination in which to exercise your shares subject to any option.

Change in Control

If there is a Change in Control (as defined below), and within the date ninety
(90) days before the closing of a Change in Control and ending on the date one
(1) year after the effective date of that Change in Control, the Company
terminates your employment without Cause (as defined below), and other than as a
result of your death or disability, or you resign for Good Reason (as defined
below), and provided such termination constitutes a Separation from Service,
then subject to your obligations below, you shall be entitled to receive the
following benefits:

 

(i)

acceleration of the vesting of the Outstanding Equity as of the date of
termination as to 100% of the then-unvested Outstanding Equity, any Outstanding
Equity that is subject to performance-based vesting conditions will be deemed to
have been achieved at target, and you shall have 12 months from the date of
termination in which to exercise your shares subject to any option;

 

--------------------------------------------------------------------------------

 

 

 

[gnck2h0mey0b000001.jpg]

 

(ii)

an amount equal to eighteen (18) months of your then current base salary and
pro-rata target bonus, less all applicable withholdings and deductions, paid in
lump sum on the date your employment terminates;  

 

(iii)

if you timely elect continued coverage under COBRA for yourself and your covered
dependents, then the Company shall pay the COBRA premiums necessary to continue
your health insurance coverage in effect for yourself and your eligible
dependents on the termination date until the earliest of (A) the close of the
eighteen (18) month period following the termination of your employment, (B) the
expiration of your eligibility for the continuation coverage under COBRA, or (C)
the date when you become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment.  If you become
eligible for coverage under another employer's group health plan or otherwise
cease to be eligible for COBRA during the period provided in this clause, you
must immediately notify the Company of such event, and all payments and
obligations under this clause shall cease.

Your receipt of any of the severance benefits set forth above is conditional
upon your continuing to comply with your legal and contractual obligations to
the Company and your delivering to the Company an effective, general release of
claims in favor of the Company in a form acceptable to the Company within 60
days following your termination date.  The Salary Continuation will be paid in
equal installments on the Company’s regular payroll schedule and will be subject
to applicable tax withholdings over the period outlined above following the date
of your termination date; provided, however, that no payments will be made prior
to the 60th day following your Separation from Service.  On the 60th day
following your Separation from Service, the Company will pay you in a lump sum
the Salary Continuation that you would have received on or prior to such date
under the original schedule but for the delay while waiting for the 60th day in
compliance with Code Section 409A and the effectiveness of the release, with the
balance of the Salary Continuation being paid as originally scheduled.  

Definitions

A “Change in Control” shall mean any consolidation or merger of the Company with
or into any other corporation or other entity or person, or any other corporate
reorganization, in which the capital stock of the Company immediately prior to
such consolidation, merger or reorganization, represents less than 50% of the
voting power of the surviving entity (or, if the surviving entity is a wholly
owned subsidiary, its parent) immediately after such consolidation, merger or
reorganization; any transaction or series of related transactions to which the
Company is a party in which in excess of fifty percent (50%) of the Company’s
voting power is transferred; or the sale of 50% of the gross value or more of
the assets of Company to an unrelated party; provided that a Change in Control
shall not include (x) any consolidation or merger effected exclusively to change
the domicile of the Company, or (y) any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or indebtedness of the Company is cancelled or converted or a
combination thereof approved by two-thirds of the outstanding shares of
preferred stock of the Company.  

 

--------------------------------------------------------------------------------

 

 

 

[gnck2h0mey0b000001.jpg]

For purposes of this letter agreement, “Good Reason” shall mean the occurrence
of any of the following without your prior written consent: (i) relocation of
your principal place of employment of over 35 miles from your then-current
principal place of employment immediately prior to such relocation;  (ii) a
material and adverse change in your authority, duties, or responsibilities, or
(iii) a reduction in your Base Salary or Bonus target percentage of Base Salary,
unless the salaries or bonus target percentages of all other senior executive
officers of the Company are correspondingly and proportionately reduced.  You
cannot terminate your employment for Good Reason unless you have provided
written notice to the Company of the existence of the circumstances providing
grounds for termination for Good Reason within thirty (30) days after the
existence of such event, and the Company has had at least thirty (30) days from
the date on which such notice is provided to cure such circumstances, and you
resign his employment within thirty (30) days after the end of such cure period.

For purposes of this letter agreement, “Cause” shall mean that in the reasonable
determination of the Board, you commit any felony or crime involving moral
turpitude, participate in any fraud against the Company, willfully breach your
duties to the Company, wrongfully disclose any trade secrets or other
confidential information of the Company, or materially breach any material
provision of the Agreement, the Employee Confidential Information and Inventions
Assignment Agreement or any other agreement entered into with the Company.

Section 280G of the Code

If any payment or benefit (including payments and benefits pursuant to this
Agreement) that you would receive in connection with a Change in Control from
the Company or otherwise (“Transaction Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code (the “Code”), and (ii) but for this sentence, be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Company shall
cause to be determined, before any amounts of the Transaction Payment are paid
to you, which of the following two alternative forms of payment would result in
your receipt, on an after-tax basis, of the greater amount of the Transaction
Payment notwithstanding that all or some portion of the Transaction Payment may
be subject to the Excise Tax: (1) payment in full of the entire amount of the
Transaction Payment (a “Full Payment”), or (2) payment of only a part of the
Transaction Payment so that you receive the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”).  For purposes of determining
whether to make a Full Payment or a Reduced Payment, the Company shall cause to
be taken into account all applicable federal, state and local income and
employment taxes and the Excise Tax (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes).  If a Reduced
Payment is made, (x) you shall have no rights to any additional payments and/or
benefits constituting the Transaction Payment, and (y) reduction in payments
and/or benefits shall occur in the manner that results in the greatest economic
benefit to you as determined in this paragraph.  If more than one method of
reduction will result in the same economic benefit, the portions of the
Transaction Payment shall be reduced pro rata.  Unless you and the Company
otherwise agree in writing, any determination required under this paragraph
shall be made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination shall be conclusive and binding upon you and
the Company for all purposes.  For purposes of making the calculations required
by this paragraph, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  You and the Company shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this paragraph.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this paragraph as well as any costs incurred by you with the
Accountants for tax planning under Sections 280G and 4999 of the Code.

 

--------------------------------------------------------------------------------

 

 

 

[gnck2h0mey0b000001.jpg]

Section 409A

It is intended that all of the severance benefits and other payments payable
under this letter satisfy, to the greatest extent possible, the exemptions from
the application of Code Section 409A provided under Treasury Regulations 1.409A
1(b)(4), 1.409A 1(b)(5) and 1.409A 1(b)(9), and this letter will be construed to
the greatest extent possible as consistent with those provisions.  For purposes
of Code Section 409A (including, without limitation, for purposes of Treasury
Regulation Section 1.409A 2(b)(2)(iii)), your right to receive any installment
payments under this letter (whether severance payments, reimbursements or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment.  Notwithstanding any provision to
the contrary in this letter, if you are deemed by the Company at the time of
your Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to you prior to
the earliest of (i) the expiration of the six-month period measured from the
date of your Separation from Service with the Company, (ii) the date of your
death or (iii) such earlier date as permitted under Section 409A without the
imposition of adverse taxation.  Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this paragraph shall be paid in a lump sum to you, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement. No interest shall be due on any amounts so deferred.

Arbitration

You and the Company agree that any and all disputes, claims, or causes of
action, in law or equity, including but not limited to statutory claims, arising
from or relating to the enforcement, breach, performance, or interpretation of
this Agreement, your employment with the Company, or the termination of your
employment, shall be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration conducted by JAMS or its successor, under
JAMS’ then applicable rules and procedures for employment disputes before a
single arbitrator (available upon request and also currently available at
http://www.jamsadr.com/rules-employment-arbitration/ ). You acknowledge that by
agreeing to this arbitration procedure, both you and the Company waive the right
to resolve any such dispute through a trial by jury or judge or administrative
proceeding.  In addition, all claims, disputes, or causes of action under this
section, whether by you or the Company, must be brought in an individual
capacity, and shall not be brought as a plaintiff (or claimant) or class member
in any purported class or representative proceeding, nor joined or consolidated
with the claims of any other person or entity.  The arbitrator may not
consolidate the claims of more than one person or entity, and may not preside
over any form of representative or class proceeding.  To the extent that the
preceding sentences regarding class claims or proceedings are found to violate
applicable law or are otherwise found unenforceable, any claim(s) alleged or
brought on behalf of a class shall proceed in a court of law rather than by
arbitration.  This paragraph shall not apply to any action or claim that cannot
be subject to mandatory arbitration as a matter of law, including, without
limitation, claims brought pursuant to the California Private Attorneys General
Act of 2004, as amended.  In the event you intend to bring multiple claims,
including one of the Excluded Claims listed above, the

 

--------------------------------------------------------------------------------

 

 

 

[gnck2h0mey0b000001.jpg]

Excluded Claims may be publicly filed with a court, while any other claims will
remain subject to mandatory arbitration.  You will have the right to be
represented by legal counsel at any arbitration proceeding. The arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written statement signed by the arbitrator regarding the disposition
of each claim and the relief, if any, awarded as to each claim, the reasons for
the award, and the arbitrator’s essential findings and conclusions on which the
award is based. The arbitrator shall be authorized to award all relief that you
or the Company would be entitled to seek in a court of law.  The Company shall
pay all JAMS arbitration fees in excess of the administrative fees that you
would be required to pay if the dispute were decided in a court of law.  Nothing
in this letter agreement is intended to prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.  Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.

Miscellaneous

This offer is contingent upon a background check clearance, reference check, and
satisfactory proof of your right to work in the United States.  You agree to
assist as needed and to complete any documentation at the Company’s request to
meet these conditions.

This letter, together with your Employee Proprietary Information and Inventions
Agreement, forms the complete and exclusive statement of your employment
agreement with Eiger.  It supersedes any other agreements or promises made to
you by anyone, whether oral or written.  Changes in your employment terms, other
than those changes expressly reserved to the Company’s discretion in this
letter, require a written modification signed by an officer of Eiger.  

Please sign and date this letter if you wish to accept these terms to govern
your employment at Eiger.  

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

Sincerely,

 

 

David Cory

President and Chief Executive Officer

 

 

Accepted:

 

 

/s/ Sriram Ryali

 

November 1, 2019

Sriram Ryali

 

Date

 

 